UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2010. or o Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-30109 LUMINEX CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 74-2747608 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12, AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) (512)219-8020 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ There were 42,299,280 shares of the Company’s Common Stock, par value $0.001 per share, outstanding on November 1, 2010. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 1 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 SIGNATURES AND EXHIBITS 35 Exhibit 31.1 Exhibit 31.2 Exhibit 32.1 Exhibit 32.2 EX- EX- EX- EX- EX- ii Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LUMINEX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Short-term investments Accounts receivable, net Inventories, net Deferred income taxes Prepaids and other Total current assets Property and equipment, net Intangible assets, net Deferred income taxes Long-term investments Goodwill Other Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Current portion of long term debt Other 33 - Total current liabilities Long-term debt Deferred revenue Other Total liabilities Stockholders' equity: Common stock, $.001 par value, 200,000,000 shares authorized; issued and outstanding: 41,148,926 shares at September 30, 2010; 40,736,340 shares at December 31, 2009 41 41 Preferred stock, $.001 par value, 5,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital Accumulated other comprehensive gain 28 Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 1 Table of Contents LUMINEX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) Revenue $ Cost of revenue Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Income from operations ) Interest expense from long-term debt ) Other income, net Settlement of litigation - - - ) Income (loss) before income taxes ) ) Income taxes ) Net income (loss) $ ) $ ) $ $ ) Net income (loss) per share, basic $ ) $ ) $ $ ) Shares used in computing net income (loss) per share, basic Net income (loss) per share, diluted $ ) $ ) $ $ ) Shares used in computing net income (loss) per share, diluted See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 2 Table of Contents LUMINEX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Three Months Ended Nine Months Ended September 30, September 30, (unaudited) (unaudited) Cash flows from operating activities: Net income (loss) $ ) $ ) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of deferred stock, restricted stock and stock compensation expense Deferred income tax benefit - 2 Excess income tax benefit from employee stock-based awards - ) - Loss on disposal of assets - - - 25 Other Changes in operating assets and liabilities: Accounts receivable, net ) ) ) Inventories, net ) Other assets ) ) Accounts payable ) Accrued liabilities ) ) Deferred revenue ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of available-for-sale securities ) Maturities of available-for-sale securities - Maturities of held-to-maturity securities - - Purchase of property and equipment ) Business acquisition consideration, net of cash acquired - - ) - Increase in restricted cash - - ) - Purchase of cost method investment ) - ) - Acquired technology rights - - ) ) Net cash (used in) provided by investing activities ) ) ) Cash flows from financing activities: Payments on debt - - ) ) Proceeds from debt - - - Proceeds from issuance of common stock 7 77 Excess income tax benefit from employee stock-based awards ) - - Net cash (used in) provided by financing activities ) 77 Effect of foreign currency exchange rate on cash ) Change in cash and cash equivalents ) ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ See the accompanying notes which are an integral part of these Condensed Consolidated Financial Statements. 3 Table of Contents LUMINEX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 — BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by Luminex Corporation (the “Company” or “Luminex”) in accordance with United States generally accepted accounting principles for interim financial information and the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by United States generally accepted accounting principles for complete financial statements. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring entries) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended September 30, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2009. The Company’s comprehensive income or loss is comprised of net income or loss, unrealized gains and losses on securities classified as available-for-sale, and foreign currency translation. Comprehensive income, net of tax, for the three and nine months ended September 30, 2010 was approximately $0.2million and approximately $3.1 million, respectively, and comprehensive loss, net of tax, for the three and nine months ended September 30, 2009 was approximately $0.6 million and approximately $2.1 million, respectively. The Company has two segments for financial reporting purposes.During the second quarter of 2010, the technology segment changed its name to the technology and strategic partnerships (“TSP”) segment, and the assay segment changed its name to the assays and related products (“ARP”) segment.This was only a name change, and there have been no changes to the historical segment financial information or underlying operational activity other than the acquisition of Bizpac (Australia) Pty. Ltd. described below.See Note 8 — Segment Information. No material subsequent events have occurred since September 30, 2010 that require recognition or disclosure in these financial statements. NOTE 2 — BUSINESS COMBINATIONS On May 24, 2010, the Company completed the acquisition of 100% of the outstanding shares of Bizpac (Australia) Pty. Ltd. (“BSD”), an Australia-based manufacturer and wholesaler of laboratory instruments.This acquisition was undertaken to provide the Company access to new technology and products, an innovative development team, and an established presence in important strategic markets. BSD specializes in automation and robotics in the field of dry sample handling. The privately held company, which was founded in 1991, is headquartered in Brisbane, Queensland, Australia.BSD has established positions in the worldwide newborn screening, forensics, human identification and several molecular diagnostics markets. The results of operations for BSD have been included in the Company’s consolidated financial statements from the date of acquisition as part of the Company’s ARP segment.The Company has concluded that the acquisition of BSD does not represent a material business combination and therefore no pro forma financial information has been provided herein. The aggregate purchase price of $5.3 million in cash was comprised of the following components (in thousands): Cash consideration $ Contingent consideration 41 Total purchase price $ 4 Table of Contents LUMINEX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The acquisition also provides for contingent consideration made up of earn-out payments not to exceed AUD $1.4 million ($1.2 million USD) based on BSD’s exceeding gross revenue targets between the acquisition date and December 31, 2015.The Company has considered the guidance under Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 805, Business Combinations, and concluded that this contingent consideration will represent additional purchase price.The Company has recognized this contingent consideration at the acquisition date at its fair value of $41,000.This fair value was estimated using a probability-weighted discounted cash flow model.This fair value measurement is based on significant inputs not observable in the market and thus represents a Level 3 measurement as defined in Note 3.The key assumptions in applying the income approach are the 21% discount rate and the probability-adjusted revenues of BSD.Subsequent changes in the fair value of this contingent consideration will be recognized in the income statement.There is an additional payment to one of the previous shareholders of BSD of AUD $91,000 ($78,000 USD) that is payable over two years that will be considered compensation under ASC 805, and therefore, is not included in the purchase price.This payment could be accelerated if the 2011 earn-out gross revenue target is met. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the acquisition date (in thousands): Net tangible assets assumed as of May 24, 2010 $ Intangible assets subject to amortization Goodwill Total purchase price $ The Company is in the process of finalizing the calculations of the deferred tax liabilities related to BSD; thus the provisional measurement of net tangible assets assumed and goodwill are subject to change.If information later becomes available which would indicate adjustments are required to the purchase price allocation, such adjustments will be included in the purchase price allocation retrospectively through revisions to the net tangible assets assumed assets and resulting goodwill recorded. Restricted Cash The Company had $1.0 million and $0 of restricted cash as of September 30, 2010 and December 31, 2009, respectively, representing funds placed in escrow in a Luminex account for the acquisition of BSD.The Company is holding these funds back from the cash consideration paid to the sellers of BSD for a term of two years.These funds will be available to compensate the Company for certain losses, damages and other costs as defined in the agreement related to the BSD acquisition.The Company has recorded a corresponding amount in other long-term liabilities. 5 Table of Contents LUMINEX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 3 — INVESTMENTS Marketable Securities The Company determines the appropriate classification of its investments in debt and equity securities at the time of purchase and reevaluates such determinations at each balance sheet date. Cash and cash equivalents consist of cash deposits and highly liquid investments with original maturities of three months or less when purchased.Debt securities are classified as held-to-maturity when the Company has the positive intent and ability to hold the securities to maturity.Debt securities for which the Company does not have the intent or ability to hold to maturity are classified as available-for-sale. Held-to-maturity securities are stated at amortized cost, which approximates fair value of these investments.Marketable securities that are bought and held principally for the purpose of selling them in the near term are classified as trading securities and are reported at fair value, with unrealized gains and losses recognized in earnings. Debt and marketable equity securities not classified as held-to-maturity or as trading are classified as available-for-sale, and are carried at fair market value on a recurring basis, with the unrealized gains and losses, net of tax, included in the determination of comprehensive income and reported in stockholders’ equity.There are no withdrawal restrictions on these cash and cash equivalents or securities. Marketable securities are recorded as either current or non-current on the balance sheet based on contractual maturity date.The fair value of all securities is determined by quoted market prices and market interest rates as of the end of the reporting period.Declines in fair value below the Company’s carrying value deemed to be other than temporary are charged against net earnings. Available-for-sale securities consisted of the following as of September 30, 2010 (in thousands): Cost Gains in Accumulated Other Comprehensive Gain Losses in Accumulated Other Comprehensive Gain Estimated Fair Value Current: Money Market funds $ $
